Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are allowable in view of the prior art of record.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly or in combination teaches or suggests:
determining current server-side metrics present during user session, associating first transaction identification with the current server-side emetics, receiving current –side data associated with a second transaction identification from a user device, integrating the current server-side metrics and the current client-side data to be analyzed [claims 1 &16];
generating a client-side dataset comprising client-side metrics and transaction identification, sending the dataset to a web server, determining a status of first user request whether is successful or failed, and sending the status to the web server [claim 12].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moustafa M Meky whose telephone number is (571)272-4005.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOUSTAFA M. MEKY
Primary Patent Examiner
Art Unit 2457



/MOUSTAFA M MEKY/            Primary Examiner, Art Unit 2457                                                                                                                                                                                            
03/27/2021